Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158812 & (22)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  VERNON LENARD KATO,                                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158812
                                                                    COA: 344089
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 5, 2018 order of the Court of Appeals
  is considered. We DIRECT the Department of Corrections to respond to the application
  for leave to appeal within 28 days after the date of this order. The Department’s response
  should include a discussion of whether the appellant was issued a certificate of discharge
  from parole, and if so when.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
         a0515
                                                                               Clerk